October 25. 1974


The Honorable Mark W. White,     Jr.          Opinion No. H- 433
Secretary of State
State Capitol Building                        Re:    Effect of Federal
Austin, Texas 78711                                 -Election Campaign Act
                                                     Amendments of 1974 on
                                                     state campaign reporting
                                                     and disclosure require-
                                                     ments-for federal can-
Dear Secretary White:                                didates.

    You have asked our opinion on several questions relating to the recently
enacted Federal Election Campaign Act Amendments of 1974. One question
is of particular urgency and in order to give it immediate attention we are
treating it separately.  That question asks:

           If a candidate for federal office is required by
       Article 14.08(h)(l)(ii), Vernon’s Texas Election
       Code, to file a sworn statement by October 29, 1974,
       covering the period from September 27, through
       October 26, 1974, and if the reporting requirements
       of Chapter 14, Vernon’s Texas Election Code, are
       generally superseded or preempted by the Amend-
       ments, must a report be filed by the Federal can-
       didate covering all or any part of such period?

    The 1974Federal Act was enacted under the Congress’ broad power to
regulate the manner of conducting elections for federal officers (II. S. Const,:
art. 1, sec. 4) and~extensively amended the Federal Election Campaign Act
of 1971 (P. L. 92-225). Section 403 of the 1971 Act (2 U.S. C. sec. 453) pro-
vided:

           (a) Nothing in this Act shall be deemed to
       invalidate or make inapplicable any provision
       of any State law, except where compliance with
       such provision of law would result in a violation
       of a provision of this Act.




                                   p. 2004
                                                                           ..-   -




The Honorable h&ark White,   page 2    (H-433)




           (b) Notwithstanding subsection (a), no provision
       of State law shall be construed to prohibit any person
       from taking any action authorized by this Act or .from
       making any expenditure (as such term is defined in
       section 301(f) of this Act) which he could lawfully make
       under this Act.

    In Attorney General Opinion H-259 (1974) we considered the relationship
of section 403 to the Texas requirements for reporting campaign contributions
and expenditures.   We concluded that federal candidates were covered by the
Texas Campaign Reporting and Disclosure Act of 1973 (Acts 1973, ch. 423,
p. 1101, generally found in Chapter 14, .Texas Election Code) and were required
to conform to the requirements of the state law as well as to those of the federal
law.

    The 1974 Federal Act contained two sections concerning preemption of state
law. These were the only sections of the Act to become effective immediately
on the President% sigb%ng the Bill on October 15, 1974. One of those two
provisions, section 301, amended section 403 of the 1971 Act so that it now reads:

           The provisions of this Act, and of rules
       prescribed under this Act, supersede and
       preempt any provision of State law with re-
       spect to election to Federal office.

    The purpose of this preemption clause is outlined in the reports documenting
the Act’s consideration and passage.  The report of the House Committee on
Administration [H. R. Rep. No. 93-1239, 93rd Gong., 2d Sess, p. 10 (1974)]
states:

            It is the intent of the Committoe to preempt all
        state and local laws.

       . . . It ie the intent of the committee to make certain
       that the Federal law is construed to occupy the field
       with respect to elections to Federal office and that
       the Federal law will be the sole authority under which
       such elections will be regulated.    Under the 1971’Act,
       provision was made for filing Federal reports with
       State officials and the supervisory officers were re-




                                  p. 2005
    -

.



        The Honorable Mark White, page 3        (H-433)




                quired to cooperate with, and to encourage, State
                officials to accept Federal reports in satisfaction
                of State reporting requirements.     The provision
                requiring filing of Federal reports with State
                officials is retained, but the provision relating
                to encouraging State officials to accept Federal
                reports to satisfy State reporting requirements
                is deleted.   Under this legislation, Federal re-
                porting requirements will be the only reporting
                requirements and copies of the Federal reports
                must be filed with appropriate State officials.

            The Conference Report [S. Rep. No. 93-1237,      93rd Cong.,     2d Sess.,
        p. 100-101 (1974)] on the Bill states:

                . . . It is clear that the Federal law occupies the
                field with respect to reporting and disclosure of
                political contributions to and expenditures by
                Federal candidates and political committees, but
                does not affect State 1aws:as to the manner of
                qualifying as a candidate, or the dates and places
                of elections.

            During the House debate on the Bill, Representative       Frenzel,   a member
        of the Committee on House Administration.   said:

                    When the committee sat down and worked out
                the preemption of State law, it was considering
                the most important single matter that the greatest
                number of Members of Congress broughtto our
                attention.

                    They said: ‘For heaven’s sake. get us out
                of this mess of 51 laws. Get us out of all these
                reports that sometimes conflict with one another.
                Please preempt State laws. ’

                    We did that. We responded to the requests
                of Members of Congress in this respect.

        120   tong.   Rec.   H7896 (daily ed. August 8, 1974).




                                           p. 2006
 The Honorable Mark White, page 4      (H-433)




     Given the explicit language of the Act and the repeated expressions of
 congressional intent, we are compelled to conclude that the 1974 Federal
 Act removes the requirement that candidates for federal offices file the
 October 29, 1974, report provided for under Article 14.08 (h)(l)(ii), Texas
 Election Code. Of course, federal law requires these candidates to pre-
 pare similar reports, copies of which must be filed with the Secretary of
 State of Texas.  2 U.S.C.   sets. 434. 439.

                           SUMMARY

            The Federal Election Campaign Act Amendments
        of 1974 specifically preempt and supersede state cam-
        paign contribution and expenditure reporting laws insofar
        as they relate to candidates for federal offices.  Federal
        candidates are not required to file reports due by state
        law after October 15, 1974, although they still must file
        federally required reports with the Texas Secretary of
        State as well as with the appropriate federal officials.




                                     /IJgE&

                                               .
                                       Attorney General of Texas




r---y
 ~&d
 DAVID M. KENDALL,       Chairman
 Opinion Committee




                                    p. 2007